Citation Nr: 0821187	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-36 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Gary Berg, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, W.J., M.D.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (RO).  

At the May 2008 Board hearing, the veteran submitted 
additional evidence with a waiver of his right to have the RO 
readjudicate his claim with the additional evidence.  See 38 
C.F.R. § 20.1304(c) (2007).


FINDING OF FACT

The veteran's current diabetes mellitus was not manifested 
until many years after service and is not related to active 
duty service or any incident therein. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to a readjudication of the veteran's claim, March 2006 
and March 2007 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim).  The letters also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007), cert. granted __ U.S.L.W. __ (U.S. 
Jun. 16, 2008) (holding that although VCAA notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's identified 
private treatment records, VA treatment records, and morning 
sick reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, the RO attempted to obtain the veteran's Social 
Security Administration (SSA) records, but the SSA responded 
that no records were available.  Although the veteran's 
morning sick reports are of record, the remaining service 
medical records are not obtainable, and it is presumed that 
they were destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  As such, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases such as this.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).   

Although VA is required to provide a medical examination when 
such an examination is necessary to make a decision on a 
claim, none is required in this case.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as will be discussed further below, the 
evidence of record does not establish an inservice incurrence 
of diabetes mellitus.  The evidence of record also does not 
indicate any association between diabetes mellitus and active 
service.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including diabetes mellitus, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).


In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Historically, the veteran served on active duty from January 
1952 to December 1955.  He claims that he is entitled to 
service connection for diabetes mellitus because he began 
experiencing symptoms inservice.  

Morning sick reports, dated from January 1953 to February 
1953, show that the veteran took ill on January 14, 20, and 
26, 1953, on February 13, 1953 for 10 days, and on February 
21, 1953 for 9 days.  The reason or nature of the illness is 
not indicated.

Private hospital treatment records from September 1973 to 
December 1984 reveal diagnoses of diabetes mellitus and 
diabetic coma.  A September 1973 report reveals that the 
veteran was brought in to the emergency room in a semi-
comatose condition with a chief complaint of fatigue.  The 
veteran was lethargic, listless, and had a blood sugar of 
over 1200 milligrams (mg).  There report also notes that the 
veteran's mother and brother are diabetic.  The report 
further indicates that the veteran was in the emergency room 
earlier that week with complaints of a sore throat.  The 
veteran was treated with insulin and released 11 days later.  
The diagnoses were diabetes mellitus and diabetic coma.  A 
December 1984 report reveals that the veteran was brought in 
to the emergency room in November 1984 with complaints of an 
insect bite and swelling on the left arm.  The diagnoses on 
discharge were cellulitis, abscess of the left forearm and 
elbow, and diabetes mellitus.

Private medical treatment records from C.M., D.O. for the 
period of April 1984 to July 1987 reveal complaints of upper 
extremity pain and multiple joint pain, and diagnoses of 
peripheral neuropathy, cellulitis, and degenerative joint 
disease.  A November 1985 statement from Dr. C.M. notes that 
the veteran had "peripheral neuropathy which has caused him 
increased sensitivity and pain in the upper extremities."  
An October 1985 treatment note indicates that the veteran's 
left elbow pain was probably "secondary to diabetic 
neuropathy with various areas of pains in the upper 
extremity."  A July 1985 letter from Dr. C.M. reveals a 
diagnosis of peripheral neuropathy with degenerative joint 
disease.

VA treatment records from March 2000 to November 2000 reveal 
follow-up treatment for diabetes mellitus, peripheral 
vascular disease, hypertension, and peripheral neuropathy.  A 
March 2000 treatment record reveals the veteran's complaints 
of constipation and feet pain when he laid down and went to 
sleep.  The diagnoses were diabetes mellitus, controlled, 
diabetic neuropathy of the bilateral legs, and peripheral 
vascular disease.  A September 2000 treatment record notes 
the veteran's complaints of constipation, back pain, and 
sleep difficulties.  The diagnosis was diabetes mellitus, and 
the veteran was instructed to continue insulin, diet, and 
exercise.  The report also notes that the veteran had 
constipation and glaucoma.  

At a May 2008 Board hearing, the veteran testified that, 
inservice, he experienced trouble with his teeth and gums, 
weakness in his joints, excessive sluggishness, trouble 
staying awake, excessive thirst, increased urination, weight 
loss, blurry vision, tingling and burning in the extremities, 
and erectile dysfunction.  He testified that he went on sick 
call due to these symptoms, but that he was not diagnosed 
with diabetes mellitus in service.  He reported that when he 
went on sick call, a urinalysis and blood test were taken, 
but "they didn't find no sugar," so he didn't see a doctor.  
The veteran indicated his belief that these problems were 
symptoms of diabetes mellitus.  

Also at the May 2008 Board hearing, W.J., M.D., a VA 
physician, testified that the veteran's reported inservice 
symptoms could possibly be due to diabetes, but that he had 
no way of answering whether they were due to diabetes.  When 
asked whether there was a 50/50 chance that the veteran's 
inservice symptoms were due to diabetes, Dr. W.J. responded, 
"I just have no valid impression.  It's absolutely possible 
it could be, and it's possible it wasn't.  I don't know."

Although the veteran asserts that his inservice symptoms of 
trouble with the teeth and gums, joint weakness, 
sluggishness, trouble staying awake, excessive thirst, 
increased urination, weight loss, blurry vision, tingling and 
burning in the extremities, and erectile dysfunction were 
signs of diabetes mellitus, he statements are not competent 
evidence to provide such a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  The Board acknowledges that 
the veteran can provide competent evidence about what he 
experienced; for example, his statements are competent 
evidence as to what symptoms he experienced.  However, the 
veteran's statements, as a lay person, are not competent 
evidence to establish a relationship between his period of 
service and his current diabetes mellitus.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran statements are not 
competent evidence that his current disorder is the result of 
his military service over five decades ago.  See id. 

The Board finds that the evidence of record does not support 
a finding of service connection for diabetes mellitus.  There 
is a current diagnosis of diabetes mellitus.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  But diabetes mellitus did not 
manifest within one year of service discharge.  38 C.F.R. § 
3.307; Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  

Moreover, the other evidence of record does not indicate that 
diabetes mellitus is related to active service.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  The evidence 
of record indicates that diabetes mellitus was first 
diagnosed in 1973, 18 years after service discharge.  Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  

Although morning sick reports reveal that the veteran was 
absent during service, the records do not indicate the reason 
or nature of the veteran's illness.  Despite the veteran's 
testimony that his absences were due to his reported 
symptoms, the veteran testified that he was not diagnosed 
with diabetes in service.  Moreover, Dr. W.J. testified that 
he could not say that there was at least a 50/50 chance that 
the veteran's inservice symptoms were signs of diabetes 
mellitus.  The Board views Dr. W.J.'s testimony as 
speculative, and therefore non-evidence.  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (an examining physician's 
opinion to the effect that he cannot give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence").

Further, in support of his claim, the veteran submitted 
medical articles relating to diabetes.  The medical articles 
provide general information regarding diabetes and diabetic 
neuropathies, and reveal the long-term complications of 
diabetes.  However, none of these documents address the facts 
in this particular veteran's case, do not amount to competent 
medical evidence of a nexus, and are unsupported by a medical 
opinion.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) 
(holding that a medical article or treatise can provide 
support for a claim, but must be combined with an opinion of 
a medical professional and be reflective of the specific 
facts of a case as opposed to a discussion of generic 
relationships); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (finding that generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish a nexus between current disability and 
military service).  

As there is no competent medical evidence that the veteran's 
current disorder was incurred in or is related to service, 
service connection for diabetes mellitus is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


